Citation Nr: 1420228	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-19 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for a hiatal hernia with gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable rating for an inguinal hernia scar.  

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a right knee condition.

5.  Entitlement to service connection for a left knee condition.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to May 1971, August 1976 to August 1978, and November 1981 to September 1995.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that granted service connection for tinnitus and hypertension and assigned 10 percent ratings, and granted service connection for a hiatal hernia with GERD and an inguinal hernia scar and assigned noncompensable ratings.  The rating decision also denied service connection for bilateral hearing loss, a right knee condition, a left knee condition, and anxiety and depression.  In November 2010 the Veteran filed a notice of disagreement with the assigned ratings for the hiatal hernia with GERD and inguinal hernia scar, and the denial of service connection for bilateral hearing loss, a right knee condition, a left knee condition, and anxiety and depression.  

The Veteran testified before a Decision Review Officer (DRO) in October 2011 and a copy of that transcript is associated with the claims file.  At the hearing, the Veteran withdrew his claim for anxiety and depression.  See DRO hearing transcript pg. 20. 

The Veteran also testified at a March 2012 Travel Board hearing before the undersigned.  A copy of that transcript is also associated with the claims file.  
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of service connection for a right knee condition and a left knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period the Veteran's service-connected hiatal hernia with GERD has been manifest by epigastric pain, heartburn, acid reflux, nausea, and dysphagia.  

2.  For the entire appeal period the Veteran's service-connected inguinal hernia scar has been manifest by no more than 6 cm by.2 cm.  

3.  The Veteran's service treatment records are missing for his first period of service; records from the Veteran's second period of service note that he entered service with a high frequency hearing loss and that he continued to have bilateral high frequency hearing loss at separation. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 10 percent for a hiatal hernia with GERD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.114 Diagnostic Code 7346 (2013).

2.  The criteria for an initial compensable rating for an inguinal hernia scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.118 Diagnostic Code 7805 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Veteran's claims for higher initial ratings for a hiatal hernia with GERD and an inguinal hernia scar arise from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran was provided VCAA notice in connection with the underlying service connection claim in January 2010. 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's post-service private treatment records have been associated with the claims folder.  

As will be discussed below, the Veteran's service treatment records from his first period of active service have not been associated with the claims file.  However, as service connection has already been awarded for a hiatal hernia with GERD and an inguinal hernia scar, the Board finds that remanding for the missing service treatment records in regards to these claims would serve no useful purpose.  

The Veteran was provided with a VA examination in April 2010.  The Board finds that the VA examination report is adequate for rating purposes because the examiner conducted a clinical evaluation, interviewed the Veteran, and described the Veteran's hiatal hernia with GERD and inguinal hernia scar in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in March 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, it is clear from the record that the Veteran has either actual knowledge of the evidence necessary to substantiate his claim for compensable initial ratings, or that a reasonable person could be expected to understand from the notice what was needed.  The Board notes that the Veteran testified to the current severity of his disabilities, including testimony regarding chest pain, heartburn, and his scar being painful on movement.  For these reasons, the Board finds that the Veteran was not prejudiced by any possible defects in the hearing.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

General Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Analysis

Hiatal Hernia with GERD

The Veteran's hiatal hernia with GERD has been evaluated under Diagnostic Code 7346 which addresses hiatal hernias.  38 C.F.R. § 4.114.  Under Diagnostic Code 7346, a 10 percent evaluation is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 

Private treatment records dated January 1997 to November 2009 show that in November 1997 the Veteran reported epigastric pain and decreased appetite.  In April 1998 the Veteran was treated for abdominal pain and decreased appetite.  In May 1998 the Veteran was treated for epigastric pain.  In May 2006 the Veteran was treated for abdominal pain.  In April 2009 the Veteran reported dysphagia for the prior month.  

At the April 2010 QTC examination, the Veteran denied difficulty swallowing, heartburn, epigastric pain, reflux, arm pain, hematemesis, melena, scapular pain, nausea, or vomiting.

At the October 2011 DRO hearing the Veteran testified that he has acid reflux attacks weekly and that he takes Nexium over the counter to deal with it.  The Veteran reported that these attacks often happen when he is standing up.  The Veteran denied waking up at night or having a hard time going to sleep because of regurgitation or acid.  

At the March 2012 Travel Board hearing, the Veteran testified that he has heartburn and pain in the center right of his chest where his ribs come together.  The Veteran reported that this occurs mostly at night and also during the daytime.  He reported that he takes over the counter drugs to "keep it down some".  The Veteran also reported that at times he gets nauseous and sometimes when he eats meat he can feel it going down really slow.  The Veteran also reported that he has pain once a week.  He also reported that he takes Zantac for the symptoms.  

Based on the above, the Board finds that the Veteran's hiatal hernia with GERD has been manifest by epigastric pain, heartburn, acid reflux, nausea, and dysphagia, as evidenced by the Veteran's private treatment records and statements at both the DRO and Travel Board hearings.  The Board notes that the April 2010 QTC examination report reflects the Veteran denied difficulty swallowing, heartburn, epigastric pain, reflux, arm pain, hematemesis, melena, scapular pain, nausea, or vomiting.  However, the Board finds the Veteran's competent and credible reports of his symptoms, as well as the Veteran's private treatment records, put the evidence at least in relative equipoise as to the severity of the Veteran's hiatal hernia with GERD.  As such, resolving all reasonable doubt in the Veteran's favor, the overall evidence of record shows that the Veteran's symptoms of hiatal hernia with GERD result in two or more of the symptoms for the 30 percent rating of less severity.  

In so finding, the Board observes that the Veteran's symptoms clearly do not result in considerable impairment of health.  Rather, the Veteran reported he has acid reflux flare-ups weekly and the Veteran's private treatment records reflect continued intermittent treatment for his symptoms since 1997.  The evidence of record also does not reflect that the Veteran has symptoms of vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Accordingly, a 10 percent rating, but no higher, is warranted for the Veteran's hiatal hernia with GERD for the entire appeal period.  

The Board has also considered the applicability of other diagnostic codes, but finds that no other diagnostic code provides a basis for any higher rating.  The Veteran's hiatal hernia with GERD has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.  

In reaching the above conclusions, the Board has resolved the benefit of the doubt in the Veteran's favor to the extent indicated.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

Inguinal Hernia Scar

The Veteran's inguinal hernia scar has been evaluated under Diagnostic Code 7805 which addresses other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  38 C.F.R. § 4.118.  Diagnostic Code 7805 provides that any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 should be evaluated under an appropriated diagnostic code.  

The Veteran's private treatment records dated January 1997 to November 2009 are negative for any complaints or treatment of the inguinal hernia scar.  

On physical examination, the April 2010 QTC examiner noted there was a scar on the anterior side of the Veteran's trunk, precisely located at the right inguinal hernia repair, which measured 6 cm by.2 cm.  The scar was not painful on examination.  There was no skin breakdown.  The examiner noted that it was a superficial scar with no underlying tissue damage.  Inflammation and edema were absent.  There was no keloid formation.  The scar was not disfiguring.  The examiner also noted that the scar did not limit the Veteran's motion and there was no limitation of function due to the scar.  

At the October 2011 DRO hearing the Veteran denied any irritation, pain, or sensitivity issues with the scar.  The Veteran further denied limitation of motion.  

At the March 2012 Board hearing the Veteran testified that when he lifts something up, or strains a little bit, there is pain at the scar.  The Veteran also reported that he has to be careful of what he does when he lefts up, bends, "or things like that".  

Based on the evidence of record, the Board finds that the Veteran's inguinal hernia scar does not more closely approximate a compensable rating.  

Diagnostic Code 7800 pertains to scars located on the head, face, or neck.  Here, the Veteran's scar is not located on his head, face, or neck.  

Under Diagnostic Code 7801 burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), warrant a 10 percent rating.  Note (1) provides that a deep scar is one associated with underlying soft tissue damage.  Here, the Veteran's scar is not at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  

Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Here, the Veteran's scar does not cover an area of at least 144 square inches (929 sq. cm.) or greater.  

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  

While the evidence of record does not show that the Veteran's scar is unstable, the Veteran has reported pain when lifting or bending.  The Board notes that the Veteran is competent to report on his symptoms.  See Washington, 19 Vet. App. 362, 368 (2005).  However, the Board unfortunately cannot find the Veteran credible in the assertion that he has pain when lifting in bending as his latest statement is inconsistent with prior statements.  The Board points to the Veteran's DRO testimony where he denied any irritation, pain, or sensitivity issues with the scar.  The Veteran further denied limitation of motion.  As such, the Board places little probative value on the Veteran's assertions that he has pain when lifting or bending due to his hernia scar, and the Board must rely on the objective evidence of record.  

In this regard, the Board places more probative value on the April 2010 QTC examiner's report.  After physical examination, the examiner noted that the scar was not painful on examination.  There was no skin breakdown.  The examiner noted that it was a superficial scar with no underlying tissue damage.  Inflammation and edema were absent.  There was no keloid formation and the scar was not disfiguring.  The examiner also noted that the scar did not limit the claimant's motion and there was no limitation of function due to the scar.  

As such, the Board finds that a 10 percent rating is not warranted at any time during the appeal period.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hiatal hernia with GERD and inguinal hernia scar with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated and the Board has considered his complaints of nausea in granting a higher rating for his hiatal hernia with GERD.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran has also not described any exceptional or unusual features of his disabilities.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  Neither the evidence of record, nor the Veteran has suggested that he is unemployable due to his service-connected hiatal hernia with GERD or inguinal hernia scar.  As such, the Board finds that further consideration of a TDIU is not warranted.  

Service Connection

Generally, in order to prove service connection, there must be competent, credible evidence of:  (1) a current disorder; (2) in-service incurrence or aggravation of an injury or disease; and, (3) a nexus, or link, between the current disorder and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Veteran contends that his bilateral hearing loss is due to noise exposure during his first period of service.  See November 2010 notice of disagreement.  The Board agrees with the RO's finding that the Veteran's military occupational specialty is consistent with the likelihood that the Veteran was exposed to loud noise.  The April 2010 QTC examination report shows that the Veteran has a bilateral hearing impairment for VA purposes.   38 C.F.R. § 3.385 (2013).  The April 2010 QTC examiner concluded that the Veteran's bilateral hearing loss was less likely as not a result of in-service noise exposure due to the report of hearing loss being present upon entry into military service in August 1976.  The record, however, reflects that the Veteran's service treatment records for his first period of service, August 1969 to May 1971, are missing as all available records were sent to the RO in February 2010.  See February 2010 NPRC response.  Service treatment records from the Veteran's second period of service note that he entered service with a high frequency hearing loss and that he continued to have bilateral high frequency hearing loss. 

There is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been, or in actuality were, destroyed was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Court stated in Wise that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The Veteran's records are missing through no fault of the Veteran.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's bilateral sensorineural hearing loss had its onset during the Veteran's first period of service due to in-service noise exposure.  Accordingly, service connection for bilateral sensorineural hearing loss is warranted. 


ORDER

Subject to the laws and regulations governing monetary awards, an initial 10 percent rating for a hiatal hernia with GERD, for the entire appeal period, is granted.  

Entitlement to an initial compensable rating for an inguinal hernia scar is denied.  

Entitlement to service connection for bilateral sensorineural hearing loss is granted.


REMAND

Right Knee Condition

The Veteran contends that his right knee condition is due to an in-service motorcycle accident and the wear and tear of service.  See Board hearing transcript pg. 19.  

The Veteran's treatment records show that on March 24, 1977, the Veteran was diagnosed with chondromalacia patella of the right knee.  On June 30, 1982, the Veteran was diagnosed with post-trauma arthralgia of the right knee.  

Post-service private treatment records show that the Veteran was diagnosed with chondromalacia of the right knee in March 2005.  A March 2005 X-ray revealed osteopenia with no acute osseous changes.  

The April 2010 QTC examination shows that right knee x-rays were within normal limits and the examiner concluded there was no diagnosis of right knee chondromalacia because there was no pathology to render the diagnosis.  The Board notes that the VA examiner did not reconcile his conclusion with the post-service diagnoses of chondromalacia and osteopenia of the right knee.  As such, the Board finds that a new VA examination is necessary to determine the nature and etiology of the Veteran's right knee condition.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Left Knee Condition

The Veteran contends that his left knee condition is due to an in-service motorcycle accident and the wear and tear of service.  See Board hearing transcript pg. 19.  Conversely, the Veteran contends that his left knee condition is secondary to his right knee condition.  See DRO hearing transcript pg., 19.  The Board notes that the Veteran is diagnosed with left knee osteoarthritis as evidenced by private treatment records dated December 2001.  As such, the Board finds that the Veteran's claim for a left knee condition is inextricably intertwined with the Veteran's claim for a right knee condition.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate examination to determine the nature and etiology of his right and left knee conditions.  The Veteran's claims file should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  All appropriate testing should be conducted.

The examiner should solicit a complete history from the Veteran regarding his right and left knee conditions and comment as to the significance, if any, of the reported history, available lay statements, and the other medical evidence of record.  

The examiner should diagnose all current right and left knee conditions.  The examiner should reconcile any findings with the diagnoses of record, to include chondromalacia and osteopenia of the right knee and osteoarthritis of the left knee.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right knee condition (current disorder and chondromalacia and osteopenia noted during the course of the appeal [e.g., March 2005 private treatment records]) is related to his active military service, to include a motorcycle accident and wear and tear?

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left knee condition is related to his active military service, to include a motorcycle accident and wear and tear?

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right knee condition (1) caused or (2) aggravated the Veteran's left knee condition based on the theory of altered body mechanics?  If such aggravation is found, the examiner should determine:  (a) the baseline manifestations of the Veteran's left knee disorder absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the right knee disorder.  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  

2. After the development requested above has been completed to the extent possible, the RO/AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


